Citation Nr: 1011748	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  09-00 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1969.  He served in Vietnam from August 1967 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to assist claimants with the evidentiary development of 
pending claims.  As part of the duty to assist, VA is 
responsible for gathering all pertinent records of VA 
treatment and all identified private treatment records.  

The Veteran informed the October 2008 VA examiner that he 
received psychiatric treatment from the VA Medical Center 
(VAMC) in East Orange, New Jersey for the past two years and 
had been hospitalized for the Lyons PTSD program from June to 
July 2008.  However, the most recent VA medical records 
(prior to the examination report) within the claims file are 
dated 2005.  

As there are pertinent outstanding records of VA treatment 
for PTSD, further development of the claim is warranted.  38 
U.S.C.A § 5103A(c)(3); see Bell v. Derwinski, 2 Vet. App. 611 
(1992) (Observing that any VA treatment records that have 
been generated up to and including the date of the Board's 
decision, whether or not filed in the appellant's claims 
folder, are in the constructive possession of the Board and 
must be considered).

The Veteran through his representative has argued that 
although his service personnel records indicate that while in 
Vietnam, he was assigned to the 423rd Repair Parts Company 
stationed at Cam Ranh Bay, and was employed in his military 
occupational specialty as a stock control and accounting 
specialist, this entry was in error.  Instead, he argues that 
he was in fact assigned as an infantryman with Company C, 1st 
Battalion 5th Infantry Regiment, 25th Infantry Division.  
Although there is presently no support in the record to 
substantiate this assertion, the Veteran may submit any 
further information to support his allegation of an erroneous 
record by the service department.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for mental 
disorders that is not evidenced by the 
current record - to specifically 
include, but not limited to, treatment 
received after November 2005 from the 
East Orange VAMC and Lyons campus of 
the VA New Jersey Health Care System.  
The Veteran should be provided with the 
necessary authorizations for the 
release of any private treatment 
records not currently on file.  The 
RO/AMC must then obtain these records 
and associate them with the claims 
folder.  

3.  Following the above-directed 
development, the RO/AMC must review and 
readjudicate the Veteran's claim.  If the 
benefit sought remains denied, the 
Veteran must be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


